DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
 The information disclosure statement filed on 02/25/2021 & 11/08/2021 has been considered and placed in the application file.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8 and 10-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Koifman et al. (U.S. 5,760,648).
Regarding claim 1, Koifman et al. (hereinafter, Ref~648) discloses (please see Fig. 2 and related text for details) a differential to single-ended buffer amplifier (200), comprising:
a positive input terminal (204) and a negative input terminal (202); 
a differential to single-ended operational amplifier (260), having a non-inverting input terminal (264) and an inverting input terminal (262) coupled to the positive input terminal and negative input terminal of the differential to single-ended buffer amplifier, respectively, and 
a swing suppression resistor (250), coupled between the negative input terminal of the differential to single-ended buffer amplifier and the non-inverting input terminal of the differential to single-ended operational amplifier, and thereby a signal swing (between input terminals) at the non-inverting input terminal of the differential to single-ended operational amplifier is suppressed, wherein the signal swing is caused by a vibration of a differential part of an input signal of the differential to single-ended buffer amplifier as described in col. 2, between lines 27-32, meeting claim 1.  
Regarding claim 2, Ref~648 discloses the differential to single-ended buffer amplifier as claimed in claim 1, further comprising: a first resistor (230), coupled between the positive input terminal of the differential to single-ended buffer amplifier and the non-inverting input terminal of the differential to single-ended operational amplifier, wherein resistance of the swing suppression resistor depends on resistance of the first resistor as shown in col. 3, line 40, meeting claim 2.  
Regarding claim 3, Ref~648 discloses the differential to single-ended buffer amplifier as claimed in claim 2, wherein 2 the first resistor and the swing suppression resistor have the same resistance as shown in col. 3, line 4, meeting claim 3.  
Regarding claim 4, Ref~648 discloses the differential to single-ended buffer amplifier as claimed in claim 3, further 2 comprising: 
a second resistor (240), coupling the non-inverting input terminal of the differential to single-ended operational amplifier to ground (209); and 

a gain of the differential to single-ended buffer amplifier is G (A); and 
n depends on G for common-mode noise suppression as expected, since G/2 corresponds to n, meeting claim 4.  
Regarding claim 5, Ref~648 discloses the differential to single-ended buffer amplifier as claimed in claim 4, wherein: n is half of G as described above, meeting claim 5.  
Regarding claim 6, Ref~648 discloses the differential to single-ended buffer amplifier as claimed in claim 5, wherein: 
the gain is between the output signal and the input signal of the differential to single-ended buffer amplifier as expected at least due to the same structure/configuration employed; 
the output signal is a voltage at the single-ended output terminal of the differential to single-ended operational amplifier as seen from Fig. 2; and
 the input signal is a voltage difference between the positive input terminal and the negative input terminal of the differential to single-ended buffer amplifier, meeting claim 6. 
Regarding claim 7, Ref~648 discloses the differential to single-ended buffer amplifier as claimed in claim 6, further comprising: 
a third resistor (210), coupled between the negative input terminal of the differential to single-ended buffer amplifier and the inverting input terminal of the differential to single-ended operational amplifier; and 
meeting claim 7.  
Regarding claim 8, Ref~648 discloses the differential to single-ended buffer amplifier as claimed in claim 7, wherein: the first resistor and the third resistor have the same resistance as shown in col. 4, between lines 62-64, meeting claim 8.  
 Regarding claim 10, Ref~648 discloses the differential to single-ended buffer amplifier as claimed in claim 2, further comprising: a second resistor (240), coupling the non-inverting input terminal of the differential to single-ended operational amplifier to ground; and 
resistance of the second resistor is n times the resistance of the first resistor (please note that the value of n has not been defined); 
gain of the differential to single-ended buffer amplifier is G (A-R2/R1 as shown in col. 3, lines 67); and 
n depends on G for common-mode noise suppression as expected, since G/2 corresponds to n, meeting claim 10.  	
Regarding claim 11, Ref~648 appears disclosing the same/identical? structure, thus it supports the claimed “the differential to single-ended buffer amplifier as claimed in claim 10, wherein: the gain is between the output signal and the input signal of the differential to single-ended buffer amplifier; the output signal is a voltage at the single-ended output terminal of the differential to single-ended operational amplifier; and the input signal is a voltage difference between the positive input terminal and the negative input terminal of the differential to single-ended buffer amplifier”, meeting claim 11.

a fourth resistor (220), coupled between the inverting input terminal of the differential to single-ended operational amplifier and the single-ended output terminal of the differential to single-ended operational amplifier as seen in Fig. 2, meeting claim 12.  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over by Koifman et al. (U.S. 5,760,648).
Regarding claim 9, Ref~648 does not expressly suggest the claimed “wherein: resistance of the fourth resistor is twice that of the third resistor”. However, it would have been obvious to employ the claimed ratio to at least meet the overall/custom gain for the system that depends on the ratio of these resistors, meeting claim 9.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIEU P NGUYEN whose telephone number is 571-272-8577.  The examiner can normally be reached on Monday-Friday 8AM-5PM.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/HIEU P NGUYEN/Primary Examiner, Art Unit 2843